HOOK, Circuit Judge
(dissenting). It is well settled that holding a legislative act contrary to the Constitution should be avoided, if fairly possible. Even grave doubts should be resolved in favor of validity. United States v. Jin Fuey Moy, 241 U. S. 394, 401, 36 Sup. Ct. 658, 60 L. Ed. 1061. There is no clearly defined line between the power of the states and the limitations of the national Constitution, on one side or the other of which all cases readily fall; and in many instances legislation near the border has been upheld upon consideration of reasonableness in view of the conditions upon which it *940operates. That course, while preserving the true essence of the Constitution," has imparted an elasticity essential to its permanence.
I do not think the Minnesota statute should be held repugnant to the Constitution. It proceeds upon the principle that in a general sense a liability, debt, or obligation is due at the domicile of the obligee and that he who owes it should go there to discharge it. Upon default it is not primarily the duty of the obligee to hunt his debtor beyond the boundaries of his state; he may await his coming within the jurisdiction of its courts. These are considerations in which an obligee domiciled in another state does not participate, and provisions of many state statutes of limitation proceed upon a recognition of them. It is not enough to say there is discrimination. Some difference in legislative treatment is warranted by a difference in conditions. The privileges and immunities contemplated by the Constitution are those which are of a fundamental character. In the field of legal remedies alone state legislation contains many discriminations in favor of both resident debtors and resident creditors which no one would now seriously contend are invalid. For examples, permitting attachment against a nonresident debtor without bond while requiring a bond in attachment against a resident; nonresidence, of itself without more, as a ground for attachment of the owner’s property; the running of a statute of limitations in favor of a resident debtor, but not in favor of a nonresident one; requiring a bond of a nonresident creditor in bringing suit, but dispensing with it if he is a resident. Blake v. McClung, 172 U. S. 240, 256, 19 Sup. Ct. 165, 43 L. Ed. 432; Central Loan & Trust Co. v. Campbell, 173 U. S. 84, 19 Sup. Ct. 346, 43 L. Ed. 623 (Equal Protection Clause). In such cases residence or nonresidence may and generally does imply citizenship or the lack of it.
The right of access to courts of justice is of the greatest importance, but in preserving the equal privileges of the citizens in the several states in respect of it the Constitution does not pick up all local procedural details. The statute of Minnesota does not deny nonresidents the right to sue in its courts on causes of action arising elsewhere. It keeps its courts open to all as long as is allowed in the foreign jurisdiction where the cause of action arose, and then gives further time to those of Minnesota, and only those who have “owned the cause of action ever since it accrued.”
None of the cases cited to overthrow the statute involved the question before us, and reliance is therefore placed on general language in the opinions.. It has been held dangerous broadly to apply abstract definitions of the word “privileges,” in the constitutional provision, to particular cases of legislation. Conner v. Elliot, 18 How. 591, 593, 15 L. Ed. 497. Perhaps the strongest of the quotations relied on is that from Chambers v. Railroad, 207 U. S. 142, 28 Sup. Ct. 34, 52 L. Ed. 143, but that case was not at all like the one here. It involved the constitutionality of an Ohio statute under which a right of action, created by the laws of another statedn favor of the widow or personal representative of one whose death was caused by negligence, could be maintained in Ohio only when the deceased was an Ohio citizen, and the validity of the statute was sustained. The near*941est approach to the case at bar is Chemung Canal Bank v. Lowery, 93 U. S. 72, 23 L. Ed. 806. Bike the case here, it involved the validity of a state statute of limitations under the “privileges and immunities” clause of the Constitution. Concisely expressed, the statute provided that if the plaintiff resided in the state the time should not run while defendant was out of the state, but that it should run if both plaintiff and defendant resided out of the state. In the consideration of the case residence was taken as synonymous with citizenship. It will he perceived that an exemption from the operation of the statute — from the running of the limitation — was accorded a resident creditor, but not accorded a nonresident creditor, under precisely the same condition, to wit, the nonresidence of the debtor. The discrimination was held reasonable and the statute was sustained. The precise point in that case does not appear to have again arisen in the Supreme Court, but in Anglo-Am. Prov. Co. v. Davis, 191 U. S. 373, 375, 24 Sup. Ct. 92, 48 L. Ed. 225, in which the validity of a New York statute was sustained under the “full faith and credit” clause, the court said: “As to discrimination against nonresidents, see Chemung Canal Bank v. Lowery, 93 U. S. 72 [23 L. Ed. 806].” In Penfield v. Railroad, 134 U. S. 351, 10 Sup. Ct. 566, 33 L. Ed. 940, a New York statute of limitations quite like the one here was construed, and held to bar a plaintiff who did not actually reside in the state. No point was made, however, upon its constitutionality.